DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 7-14, 17 and 19 in the reply filed on 4/20/22 is acknowledged.  The traversal is on the ground(s) that the amended claims are allowable.  This is not found persuasive because the claims contain similar subject matter that is disclosed in the restriction dated 3/16/22.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the inner surface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the inner surface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "said inner surface".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-11, 13-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 9200742) in view of Zhang (US 2017/0030492) and in further view of Jeruzal (US 7887660).
Regarding claims 7 and 17, Kamiyama teaches that a first device (winch) (column 4 lines 12-19) is configured to place a metal liner in a composite pipe with the liner having a first outer diameter smaller than the inner diameter of the pipe (figure 1 #8) a second device then inflates the liner (column 4 lines 47-59) to a diameter larger than the first diameter and the outer surface of the liner contacts the inner surface of the pipe (claims 13-18) to form a pipe assembly.
Kamiyama does not teach that the pipe liner contains metal.
Zhang teaches that a pipe liner contains steel (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the pipe liner contains metal as taught by Zhang as doing creates a pipe with high structural strength, wear-resistance, heat-resistance, and anti-bacterial and anti-fouling properties (abstract).
Kamiyama does not teach that the pipe is a composite pipe.
Jeruzal teaches that the pipe is a composite pipe (column 1 lines 31-33).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the pipe is a composite pipe as taught by Jeruzal as doing such would improve properties of the pipe (column 1 lines 37-48).

Regarding claim 8, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above.
Kamiyama does not teach that the pipe is formed of a polymeric material.
Jeruzal teaches that the pipe is formed of a polymeric material (column 2 lines 25-34).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the pipe is a composite polymeric pipe as taught by Jeruzal as doing such would improve properties of the pipe (column 1 lines 37-48).

Regarding claim 9, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above.
Kamiyama does not teach that the pipe is formed of a polymeric material that is reactable/permeable to hydrocarbons.
Jeruzal teaches that the pipe is formed of a polymeric material (column 2 lines 25-34).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the pipe is a composite polymeric pipe as taught by Jeruzal as doing such would improve properties of the pipe (column 1 lines 37-48). It is further noted that since Jeruzal teaches the same structure as the claimed invention it would contain the same properties, such as being reactable/permeable to hydrocarbons.

Regarding claim 10, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above. Kamiyama further teaches that an adhesive is known to be coated onto the pipe and liner (column 5 line 65 – column 6 line 3).
The references do not teach that the adhesive is placed outside the inner surface.
It would have been obvious to anyone of ordinary skill in the art to place an adhesive at any location where it was desired to improve adhesion. The is a duplication/rearrangement of parts and would not produce any new or unexpected results. It is further noted that Kamiyama teaches the claimed structure of the adhesive and therefore it would contain the same properties, such as being reactable with hydrocarbons.

Regarding claim 11, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above. The applicant only claims the system for forming a pipe assembly and its components, not the method by which the apparatus is made or transported. The statement of “the composite pipe is formed at a first site, the metal liner is formed at a second site, the composite pipe and the metal liner are transported to a third site where the system forms the pipe assembly and the pipe assembly is installed to a pipeline system, the first site, the second site and the third site being different from each other.” is not further limiting the apparatus claim for a laminate press device. MPEP 2114 states that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” Furthermore, “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2115 states that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”

Regarding claim 13, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above. Kamiyama further teaches a unit configured to pressurize a hydraulic agent into the metal liner to hydraulically expand the liner (column 7 lines 12-42).

Regarding claim 14, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above. It is noted by the examiner that claim 14 depends on claim 13 and claim 13 requires either a unit configured to pressurize a hydraulic agent or an expander, not both. The examiner used a hydraulic agent to reject claim 13 and therefore an expander is not necessary to reject the claim. As a result, all subsequent claims regarding the expander to not need to be rejected as they are not part of the system that is claimed in this rejection.

Regarding claim 19, the teachings of Kamiyama and Jeruzal are disclosed above.
Kamiyama does not teach that the pipe liner contains metal.
Zhang teaches that a pipe liner contains steel (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the pipe liner contains metal as taught by Zhang as doing creates a pipe with high structural strength, wear-resistance, heat-resistance, and anti-bacterial and anti-fouling properties (abstract).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 9200742) in view of Zhang (US 2017/0030492) and Jeruzal (US 7887660) and in further view of Bouey (US 2015/0027581).
Regarding claim 12, the teachings of Kamiyama, Zhang and Jeruzal are disclosed above.
The references do not teach an interference fit.
Bouey teaches that the fit between an insert and a pipe can be an interference fit (paragraph 49).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kamiyama such that the fit between an insert and a pipe can be an interference fit as taught by Bouey as doing such is secured and not rejected (paragraph 49). It would have been obvious to one of ordinary skill in the art to have any fit be an interference fit in order to avoid this rejection and thus increase the success rate and efficiency of the system. This duplication would not produce any new or unexpected results.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748